USCA11 Case: 21-10184    Date Filed: 08/05/2021   Page: 1 of 2



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10184
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:13-cr-00165-TFM-B-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

TONY LEE COLLIER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 5, 2021)

Before MARTIN, BRANCH, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10184       Date Filed: 08/05/2021   Page: 2 of 2



      Thomas B. Walsh, appointed counsel for Tony Collier in this direct criminal

appeal, has moved to withdraw from representing Collier, supported by a brief

prepared under Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Collier’s supervised release and resulting sentence are AFFIRMED.




                                          2